DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art either alone or in combination teaches the following limitations in combination with the other limitations:
Regarding independent claim 1, a guide portion configured to contact with a second side of the sheet opposite to the first side of the sheet fed by said first rotatable member pair and guide toward said second rotatable member pair, said guide portion forming a part of a feeding passage between said first rotatable member pair and said second rotatable member pair with respect to the sheet feeding direction;
a first duct configured to guide the air from said blowing portion and communicate with said feeding passage at a first position on the downstream side of said first rotatable member pair and on an upstream side of said second rotatable member pair with respect to the sheet feeding direction; and
a second duct configured to guide the air from said blowing portion and communicate with said feeding passage at a second position on the upstream side of the first position and on the downstream side of said first rotatable member pair with respect to the sheet feeding direction; 
wherein said first rotatable member pair and said second rotatable member pair
are contactable to the sheet over an entire width of the sheet passing through said feeding passage with respect to a widthwise direction of the sheet perpendicular to the sheet feeding direction; and,
wherein the air from said blowing portion passes through said first duct, is sent to said feeding passage from the first position, is sent to the second side of the sheet passing through the feeding passage, and then, the air from said blowing portion passes through said second duct from said feeding passage via the second position and is exhausted; and,
Regarding independent claim 3, a guide portion configured to contact with a second side of the sheet opposite to the first side of the sheet fed by said fixing rotatable member pair and guide toward said feeding rotatable member pair, said guide portion forming a part of a feeding passage between said fixing rotatable member pair and said feeding rotatable member pair with respect to the sheet feeding direction;
a first duct configured to guide the air from said blowing portion and communicate with said feeding passage at a first position on the downstream side of said fixing rotatable member pair and on an upstream side of said feeding rotatable member pair with respect to the sheet feeding direction; and
a second duct configured to guide the air from said blowing portion and communicate with said feeding passage at a second position on the upstream side of the first position and on the downstream side of said fixing rotatable member pair with respect to the sheet feeding direction;
wherein said fixing rotatable member pair and said feeding rotatable member pair are contactable to the sheet over an entire width of the sheet passing through said feeding passage with respect to a widthwise direction of the sheet perpendicular to the sheet feeding direction;
wherein the air from said blowing portion passes through said first duct, is sent to said feeding passage from the first position, is sent to the second side of the sheet passing through the feeding passage, and then, the air from said blowing portion passes through said second duct from said feeding passage via the second position and is exhausted.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited prior art teaches conducting air through a guide between rollers along the conveyance direction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVAN A AYDIN whose telephone number is (571)270-3209. The examiner can normally be reached M-Th 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEVAN A AYDIN/Primary Examiner, Art Unit 2852